DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, how the release is configured to both allow the arms to extend and retract an to engage the tractable support allowing the base support and the housing base to be positioned into the collapsed position (claim 29); and the tractable support coupled to the base support with a housing base configured to be adjusted up to at least 180 degrees (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because 
		in Fig. 13, reference characters "46" should be --47--; 
		in Fig. 16, the two lower reference characters “35” should be --49--; and 
		in Fig. 20, the four reference characters “46” should be --47--.
	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
		in the specification the reference character “32” is used to denote the collapsible cart, but in the drawings this reference character is used as a part of the bag/luggage (see Fig. 7A);
		on page 10, line 22, “couple” should be --coupler--, and on line 31, “support base (19)” should be --(18)--;
		on pages 11-12, the specification refers to figure 10, but then describes elements that are only depicted in figure 9F;
		on page 12, line 21, “figures 10-32” should be --figures 10-23--; and
		on page 13 line 29, “telescoping arms (44, 45)” should be --(39, 40)--. 
Appropriate correction is required.

Claim Objections
Claims 33, 39, 41, and 45 are objected to because of the following informalities:  
		in claim 33, “configured to adjusted” should be --configured to be adjusted--; and the degrees symbol should be deleted;
		in claim 39, “configuration with” should be --configuration when--; 
		in claim 41, “wherein first expandable” should be --wherein said first expandable-- and “said telescoping arm” should be --said at least one telescoping arm--; and
		in claim 45, the last line has duplicated language.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 30-31, 42, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 28, it is unclear whether the newly introduced “telescoping arm housing” is a part of the previously recited “housing base” or if this housing is a separate element.
	Regarding claim 30, this claim recites that the collapsible joint coupler “may be positioned within a … slot.”  This recitation causes the claim to be indefinite because it is unclear whether the coupler being positioned within the slot is being positively claimed as a structural limitation.
	Regarding claims 31, 42, and 72, these claims, like claim 30 above, all recite that certain structures “may” be configured/positioned.  These claims are indefinite because it is unclear whether these structural relationships are being positively claimed. Note: claim 72, uses this language in three places.
	Regarding claim 72, this claim is also indefinite because it uses the same language as claim 28 when describing both a housing base and a telescoping arm housing that the telescoping arms are received within.  It is unclear whether these two elements are the same.  Still further, this claim introduces “at least two telescoping arms,” but then later recites that a nested table is coupled with “at least one telescoping arm.” It is unclear whether this second recitation is to a new telescoping arm or to at least one of the previously introduced arms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 32, 35, 37-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (8,979,098) in view of Chou (7,445,216).
	Regarding claim 27, Wang discloses a modular collapsible cart comprising: 
	- a base support (1); 
	- a plurality of extendable wheels (3) secured to said base support; 
	- a tractable support (4) coupled to said base support with a housing base (41) wherein said tractable support is configured to position said base support with said housing base into an extended and collapsed formation (see Figs. 1 and 2 showing the two formations);
	- at least one extendable telescoping arm (42) positioned within said housing base.
	Wang does not disclose that the cart includes a nesting, collapsible shelf/shelves.
	Chou teaches another collapsible cart including a telescoping handle/tractable support (20) that includes a plurality of expandable extension surfaces (62, 62 see Fig. 1 showing the two extension surfaces that expand the size of the central collapsible shelf 61) configured to be retracted and positioned in a nested formation with a housing base (10) when in a collapsed formation (see e.g., Fig. 7).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of Wang to include a stowable and expandable shelf as taught by Chou to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., increasing the carrying capacity of a transporter by increasing the available load carrying footprint/decking and using a storage element that can be stowed away when not being used) to known devices (e.g., collapsible carts with telescoping handles that can be put into a compact/stowable configuration) ready for improvement to yield predictable results (e.g., -------a collapsible cart having increased carrying capacity through the selective use of a stowable shelving unit on its telescoping handle).
	Regarding claim 29, Wang further discloses at least one release (5) configured to allow said at least one extendable telescoping arm to extend and retract (see Col. 3, lines 18-25) and wherein said release is configured to engage said tractable support allowing said base support and said housing base to be positioned into said collapsed formation (see Col. 3, lines 25-45 and Figs. 7-9).
	Regarding claim 32, Wang discloses that the base support (1) includes a low profile housing base slot (10).
	Regarding claims 35, 37-39, and 41, the above Wang/Chou combination provides that the plurality of expandable extension surfaces (side wings 62 are laterally offset from each other) are coupled to the telescoping handle and each have a nested support (see the hinges interconnectingly supporting the wings to the main table 61. These hinges/supports, along with the rest of the stowable shelf 60, are nested within the housing and therefore read upon the term “nested support” when applying a reasonably broad interpretation of the term).
Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou as applied to claim 27 above, and further in view of Smith (US 2010/0253025).
	Regarding claims 28, the Wang combination provides for a collapsible cart having a stowable shelf mounted to the telescoping arm portion of the tractable support, but does not provide for multiple shelves/tables with one table having the recited extension surfaces and the other table being mounted to the portion that houses the telescoping arms (e.g., to the non-telescoping portion of the tractable support).
	Smith teaches another collapsible cart including a generally upright tractable support having a telescoping handle (12) with a pair of offset nesting/stowable shelves (198, 200) pivotally mounted to the tractable support (see Fig. 23). At least one of the stowable shelves (198) is mounted upon the non-telescoping portion. 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include another stowable and expandable shelf mounted to the non-telescoping upright portion as taught by Smith to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., increasing the carrying capacity of a transporter by increasing the available load carrying footprint/decking and using multiple storage elements that can be stowed away when not being used) to known devices (e.g., collapsible carts with telescoping handles that can be put into a compact/stowable configuration) ready for improvement to yield predictable results (e.g., -------a collapsible cart having increased carrying capacity through the selective use of a stowable shelving unit on its upright handle).
	Regarding claim 40, while the Wang/Chou combination discussed above reads upon the limitations of antecedent claim 39, it does not provide for the second extension being coupled to the telescoping arm housing (i.e., the combination provides for the first and second extensions being portions of a single table; this table being mounted to the telescoping arms).
	This rejection can be recharacterized in that the Wang/Chou combination provides for a first extension surface (in this case, the entire telescoping-arm-mounted table 60 of Chou that nests within a complementarily shaped housing 10), but now does not provide for a second extension surface that is coupled to the non-telescoping housing portion of the tractable support.
	As discussed immediately above, Smith teaches another collapsible cart including a generally upright tractable support having a telescoping handle (12) with a pair of offset nesting/stowable shelves (198, 200) pivotally mounted to the tractable support (see Fig. 23). At least one of the stowable shelves (198) is mounted upon the non-telescoping portion that supports the telescoping handle. 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include another stowable and expandable shelf mounted to the non-telescoping upright portion as taught by Smith to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., increasing the carrying capacity of a transporter by increasing the available load carrying footprint/decking and using multiple storage elements that can be stowed away when not being used) to known devices (e.g., collapsible carts with telescoping handles that can be put into a compact/stowable configuration) ready for improvement to yield predictable results (e.g., -------a collapsible cart having increased carrying capacity through the selective use of a stowable shelving unit on its upright handle).
Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou as applied to claim 27 above, and further in view of Bang (KR 101635930, see attached machine translation).
	Regarding claims 30 and 42, Wang does not disclose that the cart includes a collapsible joint coupler/utility surface that is positioned in a slot.
	Bang teaches another collapsible cart including multiple stowable shelves/tables (200, 300) and these tables including a collapsible element (360; see Fig. 14) that is positioned within a slot in the table (300).  This collapsible element (360) reads upon both of the terms “joint coupler” and “utility surface” as it is used to couple bags to the device which provides a utility surface.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include a folding support lip/coupler/utility surface as taught by Bang to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using retention elements on a transport cart to keep transported items on the cart) to known devices (e.g., collapsible carts with otherwise flat transport decks) ready for improvement to yield predictable results (e.g., -------a collapsible cart having improved retention of the items it carries).
Claims 31 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou as applied to claim 27 above, and further in view of Umans et al. (US 2014/0271095).
	Regarding claims 31 and 43-45, the Wang combination does not provide for a stair climbing feature.
	Umans teaches another collapsible wheeled transporter having a mobile track (301) with projections/treads (see Fig. 11)  secured to the handle-supporting element between the handle and wheels (see Fig. 1), wherein the track is supported by unidirectional bearings/supports (301; see e.g., ¶0008 and 0062).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include unidirectional stair climbing tract as taught by Umans to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional ground engaging elements to increase the utility of a transporter) to known devices (e.g., collapsible carts) ready for improvement to yield predictable results (e.g., -------a collapsible cart that can more easily travel up stairs).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou as applied to claim 27 above, and further in view of Shapiro (6,220,611).
	Regarding claim 33, while Wang discloses that the handle can be folded at least 90 degrees, it does not provide for the handle having a 180 degree range of motion.
	Shapiro teaches a collapsible cart (CA) having a pivoting handle (5; see Fig. 1) can be pivoted down such that the handle is parallel with the base of the cart (position 5-B). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include a flat-folding handle as taught by Shapiro to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional handle positions to increase the utility of a transporter) to known devices (e.g., collapsible carts with pivoting handles) ready for improvement to yield predictable results (e.g., -------a collapsible cart having more handle positions).
	Regarding claim 34, Wang discloses that the tractable support (4) can be locked at a vertical (see Fig. 1) and adjusted position (e.g., the vertical height of the handle (43) can be adjusted, which reads upon the recited limitation.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou as applied to claim 35 above, and further in view of Distefano (9,498,055).
	Regarding claim 36, while the Wang combination provides for a plurality of extension surfaces that are nested when the shelf is collapsed, it does not provide for the extension surfaces being nested through a slide engagement.
	Distefano teaches a collapsible wheeled transporter (1) having a collapsible handle (H; see Fig. 7) that supports a stowable shelf (20) that nests within a housing (10).  The shelf includes extensions and in alternate embodiments the folding shelf/table can include extension surfaces/beverage holder that slidingly nests with the extension (see e.g., Col. 8, lines 50-55). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of the Wang combination to include a sliding table extension as taught by Distefano to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional collapsible/stowable cargo support surfaces) to known devices (e.g., collapsible carts with stowable shelving) ready for improvement to yield predictable results (e.g., -------a collapsible cart having a variable amount of available space for transporting items).
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chou, Bang, and Umans (all previously cited).
	Regarding claim 27, Wang discloses a modular collapsible cart comprising: 
	- a base support (1) configured to secure a portable container; 
	- a plurality of extendable wheels (3) secured to said base support through at least one wheel coupler (85) which may further be coupled with a retractable joint (6; see Fig. 4A showing the retractable wheel joint and coupler) which is configured to allow said extendable wheels to be positioned within a low profile wheel slot (see e.g., Fig. 9 showing the wheels nested within a recess under the main transport deck, which can be reasonably interpreted as being a slot for the storage of the wheels when they are retracted); 
	- a tractable support (4) coupled to said base support with a housing base (41) wherein said tractable support is configured to position said base support with said housing base into an extended and collapsed formation (see Figs. 1 and 2 showing the two formations);
	- at least two telescoping arms (42) positioned within said housing base and further coupled with a handle (43); and
	- at least one release (5) configured to allow said two telescoping arms to extend and retract (see Col. 3, lines 18-25) and wherein said release is configured to engage said tractable support allowing said base support and said housing base to be positioned into said collapsed formation (see Col. 3, lines 25-45 and Figs. 7-9).
	Wang does not disclose that the cart includes a nesting, collapsible shelf/shelves or that the shelf includes a coupler or that the cart has stair climbing elements.
	Chou teaches another collapsible cart including a telescoping handle/tractable support (20) that includes a plurality of expandable extension surfaces (e.g., wings 62, 62 off of main table 61) configured to be retracted and positioned in a nested formation with a housing base (10) when in a collapsed formation (see e.g., Fig. 7); a nested table (61) coupled with at least one telescoping arm and configured to be retracted and positioned in a nest formation with a telescoping arm housing (10) when in said collapsed formation; 
	Bang teaches another collapsible cart including multiple stowable shelves/tables (200, 300) and these tables including a collapsible element (360; see Fig. 14) that is positioned within a slot in the table (300).  This collapsible element (360) reads upon both of the terms “joint coupler” and “utility surface” as it is used to couple bags to the device which provides a utility surface.
	Umans teaches another collapsible wheeled transporter having a mobile track (301) secured to the handle-supporting element between the handle and wheels (see Fig. 1), wherein the track is supported by a plurality of bearings/supports (301) to rotate around said bearings.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the collapsible cart of Wang to include a stowable and expandable shelf as taught by Chou, a collapsible retention element as taught by Bang, and a handle-disposed stair climbing track as taught by Umans to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., increasing the carrying capacity of a transporter by increasing the available load carrying footprint/decking and using a storage element that can be stowed away when not being used; using retention elements on a transport cart to keep transported items on the cart; and providing additional ground engaging elements to increase the utility of a transporter) to known devices (e.g., collapsible carts with telescoping handles that can be put into a compact/stowable configuration and having otherwise flat storage decks) ready for improvement to yield predictable results (e.g., -------a collapsible cart having increased and better-retaining carrying capacity through the selective use of a stowable shelving unit on its telescoping handle and which can be used to transport items up stairs).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618